223 F.Supp.2d 1384 (2002)
In re GLOBAL CROSSING LTD. SECURITIES & "ERISA" LITIGATION
No. 1472.
Judicial Panel on Multidistrict Litigation.
September 6, 2002.
Before WM. TERRELL HODGES, Chairman, JOHN F. KEENAN, MOREY L. SEAR,[*] BRUCE M. SELYA, JULIA SMITH GIBBONS, D. LOWELL JENSEN[*] and J. FREDERICK MOTZ, Judges of the Panel.


*1385 TRANSFER ORDER
WILLIAM TERRELL HODGES, Chairman.
This litigation presently consists of 57 actions: 34 actions in the Central District of California; eighteen actions in the Southern District of New York; three actions in the Western District of New York; and one action each in the District of District of Columbia and the District of New Jersey.[1] Before the Panel is a motion, pursuant to 28 U.S.C. § 1407, by defendant Global Crossing Ltd. (Global Crossing) and other related defendants[2] to centralize these actions in the Central District of California for coordinated or consolidated pretrial proceedings. Although some responding parties oppose inclusion of certain potential tag-along actions in MDL-1472 pretrial proceedings, nearly all support Section 1407 centralization of all actions in a single federal court, but disagree on the most appropriate transferee district. In addition to the Central District of California, responding parties suggest selection of the Southern District of New York, the District of New Jersey or the Western District of New York as transferee district.
On the basis of the papers filed and hearing session held, the Panel finds that the actions in this litigation involve common questions of fact, and that centralization in the Southern District of New York will serve the convenience of the parties and witnesses and promote the just and efficient conduct of the litigation. All actions share factual questions arising out of alleged misrepresentations or omissions concerning Global Crossing's financial condition and accounting practices. Whether the actions be brought by securities holders seeking relief under the federal securities laws, shareholders suing derivatively on behalf of Global Crossing, or participants in retirement savings plans suing for violations of the Employee Retirement Income Security Act of 1974 (ERISA), all actions can be expected to focus on a significant number of common events, defendants, and/or witnesses. Centralization under Section 1407 is necessary in order to eliminate duplicative discovery, prevent inconsistent pretrial rulings (especially with respect to questions of class certification), and conserve the resources of the parties, their counsel and the judiciary. See In re Enron Corp. Sec., Derivative & "ERISA" Litig., 196 F.Supp.2d 1375 (Jud.Pan. Mult.Lit.2002).
Although most proponents of Section 1407 transfer suggest leaving to the transferee judge the extent of the coordination or consolidation of all actions, some responding parties oppose consolidation of the federal securities and ERISA actions and urge the Panel to assign these two groups of actions to different transferee judges in the same federal district. We point out, however, that transfer of all related actions to a single judge has the streamlining effect of fostering a pretrial *1386 program that: 1) allows pretrial proceedings with respect to any non-common issues to proceed concurrently with pretrial proceedings on common issues, In re Multi-Piece Rim Products Liability Litigation, 464 F.Supp. 969, 974 (Jud.Pan. Mult.Lit.1979); and 2) ensures that pretrial proceedings will be conducted in a manner leading to the just and expeditious resolution of all actions to the overall benefit of the parties.
Although any of the suggested federal districts would be an appropriate forum for Section 1407 proceedings in this litigation, the Panel has decided to entrust this litigation to the Southern District of New York, where eighteen constituent actions and eight potential tag-along actions are pending. We note that this district i) is conveniently located for many parties and witnesses, and ii) possesses the necessary resources to be able to devote the substantial time and effort to pretrial matters that this complex docket is likely to require.
IT IS THEREFORE ORDERED that, pursuant to 28 U.S.C. § 1407, the actions listed on the attached Schedule A and pending outside the Southern District of New York are transferred to the Southern District of New York and, with the consent of that court, assigned to the Honorable Gerard E. Lynch for coordinated or consolidated pretrial proceedings with the actions pending there.

SCHEDULE A
MDL-1472  In re Global Crossing Ltd. Securities & "ERISA" Litigation
Central District of California

Brian Roffe v. Global Crossing Ltd., C.A. No. 2:02-1039

Thomas Albano v. Gary Winnick, et al., C.A. No. 2:02-1074

Janet Mahoney v. Gary Winnick, et al., C.A. No. 2:02-1077

Douglas Groner v. Gary Winnick, et al., C.A. No. 2:02-1137

Robert A. Rovner v. Gary Winnick, et al., C.A. No. 2:02-1139

Samuel Dawson v. Gary Winnick, et al., C.A. No. 2:02-1207

Stephan H. Goldstein, et al. v. Gary Winnick, et al., C.A. No. 2:02-1233

James G. Whitty v. Gary Winnick, et al., C.A. No. 2:02-1276

Gerald Lampton, et al. v. Gary Winnick, et al., C.A. No. 2:02-1290

Albert Halegoua v. Gary Winnick, et al., C.A. No. 2:02-1310

Bernard McAllister v. Gary Winnick, et al., C.A. No. 2:02-1323

Maurice Brodsky, et al. v. Gary Winnick, et al., C.A. No. 2:02-1351

Bruce Hudson, et al. v. Gary Winnick, et al., C.A. No. 2:02-1373

Betty Sampsell v. Gary Winnick, et al., C.A. No. 2:02-1455

Jagdeo Ramkissoon v. Gary Winnick, et al., C.A. No. 2:02-1478

Charles Graham v. Gary Winnick, et al., C.A. No. 2:02-1483

Donald Yancey, etc. v. Gary Winnick, et al., C.A. No. 2:02-1635

Ben Gordon v. Gary Winnick, et al., C.A. No. 2:02-1644

Jon L. Pettit, et al. v. Gary Winnick, et al., C.A. No. 2:02-1806

Bruce Donald Graham v. Gary Winnick, et al., C.A. No. 2:02-1826

Amy Ghazle v. Gary Winnick, et al., C.A. No. 2:02-1827

Richard Geist v. Gary Winnick, et al., C.A. No. 2:02-1873

Charles G. Cooper, et al. v. Gary Winnick, et al., C.A. No. 2:02-1957

Bruce Hill v. Gary Winnick, et al., C.A. No. 2:02-2033

Daniel K. Iles v. Gary Winnick, et al., C.A. No. 2:02-2034

*1387 Scott Johnson v. Gary Winnick, et al., C.A. No. 2:02-2070

James Guarino v. Gary Winnick, et al., C.A. No. 2:02-2100

Richard J. Turoff v. Arthur Andersen, LLP, et al., C.A. No. 2:02-2133

Rodney Scott Coleman v. Gary Winnick, et al., C.A. No. 2:02-2343

Edward Gildea v. Gary Winnick, et al., C.A. No. 2:02-2457

Martin Aircraft Tool Co., et al. v. Pacific Capital Group, Inc., et al., C.A. No. 2:02-2470

Michael Eisenberg, etc. v. Gary Winnick, et al., C.A. No. 2:02-2497

Paul Bufano, et al. v. Gary Winnick, et al., C.A. No. 2:02-2606

Hawaii Laborers' Trust Funds v. Gary Winnick, et al., C.A. No. 2:02-2608
District of District of Columbia

Jeffery Abdelnour v. Gary Winnick, et al., C.A. No. 1:02-298
District of New Jersey

Joseph Zycherman v. Gary Winnick, et al., C.A. No. 2:02-643
Southern District of New York

F. Richard Manson v. Gary Winnick, et al., C.A. No. 1:02-910

Martin Blount v. Gary Winnick, et al., C.A. No. 1:02-944

Dr. Bajrang Agarwal v. Gary Winnick, et al., C.A. No. 1:02-990

Reuben Askowitz v. Gary Winnick, et al., C.A. No. 1:02-1006

Gary Kosseff v. Gary Winnick, et al., C.A. No. 1:02-1049

Angelo Armezzani v. Gary Winnick, et al., C.A. No. 1:02-1086

Tiwok, Inc., et al. v. Gary Winnick, et al., C.A. No. 1:02-1129

Christine J. Lopau v. Gary Winnick, et al., C.A. No. 1:02-1134

Jeffrey Kurtz v. Gary Winnick, et al., C.A. No. 1:02-1158

Paul McGovern v. Gary Winnick, et al., C.A. No. 1:02-1386

Leonard Fuchs, et al. v. Gary Winnick, et al., C.A. No. 1:02-1392

Virginia Musacchio v. Gary Winnick, et al., C.A. No. 1:02-1588

Elaine B. Gastman v. Gary Winnick, et al., C.A. No. 1:02-1612

Wallace C. Thompson v. Gary Winnick, et al., C.A. No. 1:02-2014

James F. Tucker v. Gary Winnick, et al., C.A. No. 1:02-2247

Daniel K. Iles v. Gary Winnick, et al., C.A. No. 1:02-2641

Staro Asset Management, LLC v. Gary Winnick, et al., C.A. No. 1:02-2652

Richard P. Kleinknecht, etc. v. Gary Winnick, et al., C.A. No. 1:02-2665
Western District of New York

Roy E. Boyer, et al. v. Gary Winnick, et al., C.A. No. 6:02-6067

Mary Ann Cottrell v. Gary Winnick, et al., C.A. No. 6:02-6105

Sidney Hasler v. Gary Winnick, et al., C.A. No. 6:02-6160
NOTES
[*]   Judges Sear and Jensen took no part in the decision of this matter.
[1]  One additional action  Olofson v. Gary Winnick, et al., C.A. No. 2:02-1693  pending in the Central District of California and included on the Section 1407 motion was voluntarily dismissed on May 16, 2002. Accordingly, the question of inclusion of this action in Section 1407 proceedings is moot.

The Panel has been notified that 22 potentially related actions have recently been filed: eight actions in the Southern District of New York, seven actions in the Western District of New York, four actions in the Central District of California, two actions in the Southern District of Mississippi, and one action in the District of New Jersey. These actions and any other related actions will be treated as potential tag-along actions. See Rules 7.4 and 7.5, R.P.J.P.M.L., 199 F.R.D. 425, 435-36 (2001).
[2]  Global Crossing Employees Retirement Savings Plan and eighteen present or former Global Crossing individual directors and/or officers.